DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
2. 	The information disclosure statements (IDS) were submitted on 06/27/22 and 04/19/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Amendment
3. 	As per Applicant’s instruction as filed on 04/19/22, claim 1 has been amended.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 04/19/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s) incorporating newly cited prior art references.

Claim Rejections - 35 USC §102
5.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.    	Claims 1-2, 6, 8, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (2020/0177923 A1).
Regarding claims 1 and 13, Chen et al discloses a video decoder and a method comprising:

a receiver (a decoding/decoder device) configured to receive a bitstream comprising a coded video sequence (CVS) (encoded video data/bitstream) including a video coding layer (VCL) network abstraction layer (NAL) unit type (7.3.1.2 NAL unit header syntax; Tables 7-1A, 7-1B, 7-1C) having a gradual decoding refresh (GDR) network abstraction layer (NAL) unit type (GDR_NUT) (Tables 7-1B, 7-1E) (Fig. 1, 120; paras. [0026], [0038], [0105-0106]); and
a processor (the decoding device implicitly includes a processor) coupled to the receiver, the processor configured to:
determine the VCL NAL unit having the GDR_NUT (see Table 7-1B) contains a (coded) slice of a GDR picture (see Table 7-1B), and decodes the GDR picture (by using the decoding device) (paras. [0056-0059], [0105-0106]).
Regarding claims 2, 8, and 14, Wang discloses, wherein the GDR picture is a first/initial picture (since intra coded according to a flag or SEI message that indicates a start of a series of slices, wherein the I (intra) picture is conventionally known as a leading/first picture from GOP (Group of Pictures) or RAP pictures in coding standard such as HEVC and/or MPEG-N standard) in the CVS (paras. [0045], [0063-0066], [0135], [0141]).
Regarding claims 6, 12, and 18, Wang discloses the GDR_NUT indicates to the decoder that the VCL NAL unit having the GDR_NUT contains the (coded) slice of the GDR picture (Table 7-1B) (paras. [0056-0059], [0105-0106]).

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2020/0177923 A1) in view of Wang et al (2014/0092963 A1). 
Regarding claim 7, Chen et al discloses a method of encoding a video bitstream implemented by a video encoder, the method comprising:
determining, by the video encoder (Fig. 1), a random access point (RAP) for a video sequence (Tables 7-2A, 7-2B; paras. [0030], [0040], [0105], [0008], [0013-0014]);
encoding, by the video encoder (Fig. 1), a gradual decoding refresh (GDR) picture into a video coding layer (VCL) network abstraction layer (NAL) unit (7.3.1.2 NAL unit header syntax; Tables 7-1A, 7-1B, 7-1C) having a gradual decoding refresh (GDR) network abstraction layer (NAL) unit type (GDR_NUT) (Tables 7-1B, 7-1E) for the video sequence (see Tables 7-1B, 7-1E) (Fig. 1, 120; paras. [0026], [0038], [0105]);   
generating, by the video encoder, a bitstream containing the (coded) video sequence (CVS) (encoded video data/bitstream) having a slice of the GDR picture in the VCL NAL unit with the GDR_NUT (paras. [0056-0059], [0105]); and
transmitting the bitstream (the encoded video data) toward a video decoder (a decoding device) (para. [0106]).
Furthermore, Chen et al teaches random_access_type specifies the random access point type(s) associated with the NAL unit as specified in the following modified Table 7-2B,
so that the NAL unit type indicated by the first syntax comprises the GDR picture type to be encoded as the syntax structure from the video data (abs.; paras. [0030], [0040], [0105]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding the video bitstream implemented by the video encoder as taught by Chen et al to further incorporate/combine the teachings as above with respect to the random access point type(s) so as to:
encode, by the video encoder, the gradual decoding refresh (GDR) picture into a
the video coding layer (VCL) network abstraction layer (NAL) unit having the gradual decoding refresh (GDR) network abstraction layer (NAL) unit type (GDR_NUT) at the random access point for the video sequence; and

generate, by the video encoder, the bitstream containing the (coded) video sequence (CVS) having the slice of the GDR picture in the VCL NAL unit with the GDR_NUT at the random access point, so that the NAL unit type indicated by the first syntax comprises the GDR picture type to be encoded as the syntax structure from the video data.
Chen et al does not seem to particularly/explicitly disclose:
storing, by the video encoder (20), the bitstream (output, 56) for transmission toward 
the video decoder.
However, Wang teaches a method of encoding a video bitstream implemented by a video encoder, the method comprising:
determining, by the video encoder (Fig. 1), a random access point for a video sequence (abs.; paras. [0029-0033], [0045]);
encoding, by the video encoder, a gradual decoding refresh (GDR) picture into a video coding layer (VCL) network abstraction layer (NAL) unit at the random access point for the video sequence (abs.; Fig. 2; paras. [0027], [0030], [0060]);  
generating, by the video encoder, a bitstream (output, 56) containing the video sequence having a slice of the GDR picture in the VCL NAL unit at the random access point (paras. [0034], [0045], [0077], [0063], [0066], [0151-0154]); and   
storing, by the video encoder (20), the bitstream (output, 56) for transmission toward the video decoder (30), in order to indicate whether the gradual decoder refresh (GDR) of a picture is enabled, and when GDR is enabled, the coding process, systems, methods, and apparatus may code information that indicates whether one or more slices of the picture belong to a foreground region of the picture (abs.; Figs. 1-2; paras. [0081-0082]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding the video bitstream implemented by the video encoder as taught by Chen et al to incorporate/combine Wang et al’s teachings as above so as to:
encode, by the video encoder, the gradual decoding refresh (GDR) picture into the
the video coding layer (VCL) network abstraction layer (NAL) unit having the gradual decoding refresh (GDR) network abstraction layer (NAL) unit type (GDR_NUT) at the random access point for the video sequence; 
generate, by the video encoder, the bitstream containing the (coded) video sequence (CVS) having the slice of the GDR picture in the VCL NAL unit with the GDR_NUT at the random access point; and

store, by the video encoder (20), the bitstream (output, 56) for transmission toward 
the video decoder, in order to indicate whether the gradual decoder refresh (GDR) of a picture is enabled, and when GDR is enabled, the coding process, systems, methods, and apparatus may code information that indicates whether one or more slices of the picture belong to a foreground region of the picture.

11.	Claims 2-3, 8-9, and 14-15 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2020/0177923 A1) in view of Wang et al (2014/0192897 A1). 
Regarding claims 2, 8, and 14, Chen et al does not seem to particularly/explicitly disclose, wherein the GDR picture is a first/initial picture.
However, Wang et al teaches gradual decoding refresh (GDR) in video coding comprising: 
the video coding device may correctly or accurately decode the entirety of the last picture of the GDR set, wherein a first/initial picture of the (GDR) set may represent a "GDR picture", in order to indicate a refreshed region of the picture, determine whether the picture comprises a last picture in the gradual decoder refresh (GDR) set, determine whether the picture comprises a recovery point picture, and responsive to determining that the picture comprises the last picture in the (GDR) set and the recovery point picture, determine that the message indicates that the entire picture belongs to the refreshed region of the picture (abs.; para. [0026]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Chen et al to  incorporate/combine Wang et al’s teachings as above so that the GDR picture is the first/initial picture, in order to indicate a refreshed region of the picture, determine whether the picture comprises a last picture in the gradual decoder refresh (GDR) set, determine whether the picture comprises a recovery point picture, and responsive to determining that the picture comprises the last picture in the (GDR) set and the recovery point picture, determine that the message indicates that the entire picture belongs to the refreshed region of the picture.
Regarding claims 3, 9, and 15, Chen et al does not seem to particularly/explicitly disclose, wherein the GDR picture is an initial picture in a GDR period/set.
However, Wang et al teaches gradual decoding refresh (GDR) in video coding comprising: 

the video coding device may correctly or accurately decode the entirety of the last picture of the GDR period/set, wherein a first/initial picture of the (GDR) period/set may represent a "GDR picture" and the last picture in the (GDR) period/set may represent a "recovery point picture”, in order to indicate a refreshed region of the picture, determine whether the picture comprises a last picture in the gradual decoder refresh (GDR) set, determine whether the picture comprises a recovery point picture, and responsive to determining that the picture comprises the last picture in the (GDR) set and the recovery point picture, determine that the message indicates that the entire picture belongs to the refreshed region of the picture (abs.; para. [0026]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Chen et al to  incorporate/combine Wang et al’s teachings as above so that the GDR picture is the first/initial picture in the GDR period/set, in order to indicate a refreshed region of the picture, determine whether the picture comprises a last picture in the gradual decoder refresh (GDR) set, determine whether the picture comprises a recovery point picture, and responsive to determining that the picture comprises the last picture in the (GDR) set and the recovery point picture, determine that the message indicates that the entire picture belongs to the refreshed region of the picture.

12.	Claims 2-3, 8-9, and 14-15 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2020/0177923 A1) in view of Hannuksela (2004/0066854 A1).
Regarding claims 2, 8, and 14, Chen et al does not seem to particularly/explicitly disclose, wherein the GDR picture is a first/initial picture.
However, Hannuksela teaches method for Gradual Picture Refresh in video coding comprising providing random access to, and gradual refresh of coded video sequences (CVS), wherein GDR is enabled and the GDR picture is a first picture of a GDR period, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures (abs. para. [0050]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Chen et al to  incorporate/combine Hannuksela’s teachings as above so that the GDR picture is the first picture in the CVS, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures.
Regarding claims 3, 9, and 15, Chen et al does not seem to particularly/explicitly disclose, wherein the GDR picture is an initial picture in a GDR period.
However, Hannuksela teaches method for Gradual Picture Refresh in video coding comprising providing random access to, and gradual refresh of coded video sequences (CVS), wherein GDR is enabled and the GDR picture is an initial/first picture in a GDR period, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures (abs. para. [0050]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Chen et al to  incorporate/combine Hannuksela’s teachings as above so that the GDR picture is the initial/first picture in the GDR period, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures.

13.	Claims 4, 10, and 16 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2020/0177923 A1) in view of Rodriguez et al (2015/0063790 A1).
Regarding claims 4, 10, and 16, Chen et al does not seem to particularly/explicitly disclose, wherein the GDR picture has a temporal identifier (ID) equal to zero.
However, Rodriguez et al teaches a method for signaling for extractable and decodable sub-sequences based on pictures interdependencies comprising:
wherein a NAL unit header for each NAL unit in an access unit (AU) from the bitstream specifies a temporal identifier for the respective NAL unit, wherein the temporal identifier is ”0”, in order to allow a video application to efficiently select pictures when performing a given trick mode (abs.; see Rodriguez et al’s claims 17 and 18). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Chen et al to  incorporate/combine Rodriguez et al’s teaching as above so that the GDR picture has the temporal identifier (ID) equal to zero, in order to allow a video application to efficiently select pictures when performing a given trick mode.

14.	Claims 5, 11, and 17 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2020/0177923 A1).
Regarding claims 5, 11, and 17, Chen discloses the VCL NAL unit having the GDR_NUT as discussed above.
Furthermore, Chen teaches an access unit that contains a recovery point SEI message is referred to as a gradual decoding refresh (GDR) access unit, and its corresponding picture is referred to as the (GDR) picture, in order to indicate to the SEI message, whether the slice segments that the current SEI message applies to belong to a refreshed region of the current picture (para. [0093]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Chen et al to  further incorporate/combine the teachings as above so that the access unit containing the VCL NAL unit having the GDR_NUT is designated as the GDR access unit, in order to indicate to the SEI message, whether the slice segments that the current SEI message applies to belong to a refreshed region of the current picture.

Conclusion
15.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Hendry et al (2015/0271525 A1), Use of specific HEVC SEI messages for multi-layer video CODECs.

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

17.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/SHAWN S AN/Primary Examiner, Art Unit 2483